Citation Nr: 0201213	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  98-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependent's and Survivor's Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	Ohio Governor's Office of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1956.  These matters come to the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to educational assistance.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

In June 1985 the RO had previously denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was notified of that determination and did not 
appeal, and the June 1985 decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1984).  In 
adjudicating the appellant's subsequent claim the RO denied 
service connection for the cause of death, without finding 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  

The United States Court of Appeals for the Federal Circuit 
has held that the Board does not have jurisdiction to 
consider a claim that was previously denied in the absence of 
a finding that new and material evidence has been submitted 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir 1996).  The Board notes that the appellant now contends 
that the veteran's death due to multiple myeloma was caused 
by his exposure to radiation while in service, an issue not 
considered by the RO in denying service connection in June 
1985.  A new theory of etiology does not, however, constitute 
a new claim.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claim for VA compensation benefits.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in June 1985, and that decision 
became final in the absence of an appeal.

3.  The evidence submitted subsequent to the June 1985 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the cause of the 
veteran's death is related to an in-service injury, and it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran died in April 1985 due to generalized 
multiple myeloma.

5.  At the time of his death, service connection had been 
granted for a post-operative left herniorrhaphy.

6.  The evidence does not indicate that the veteran was 
exposed to radiation while in service.

7.  The evidence does not show that a disability incurred in 
service materially contributed to cause the veteran's death.



CONCLUSIONS OF LAW

1.  The June 1985 decision in which the RO denied entitlement 
to service connection for the cause of the veteran's death is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1982), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1984), 
38 C.F.R. § 3.156 (2001).

2.  The cause of the veteran's death was not incurred in or 
aggravated by active service, nor can multiple myeloma be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1112, 1137, 1310, 3500, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312, 20.3021 (2001).

3.   The appellant does not have eligibility for Dependent's 
and Survivor's Educational Assistance under Chapter 35, Title 
38 of the United States Code. 38 U.S.C.A. §§ 3500, 
3501(a)(1)(B)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records make no reference to 
any complaints or clinical findings related to cancer, 
pneumonia, or radiation exposure.  He initially claimed 
entitlement to VA compensation and pension benefits in July 
1984, at which time he reported having been diagnosed with 
multiple myeloma, a terminal cancer of the bone marrow, in 
October 1980.  In a September 1984 rating decision the RO 
granted service connection for a post-operative left 
herniorrhaphy, which had been performed in service, and rated 
the residuals as non-compensable.  The RO also determined 
that the veteran's income was excessive for eligibility for 
pension benefits.

The death certificate shows that the veteran died in April 
1985.  The immediate cause of death was found to be 
generalized multiple myeloma due to pneumonia.  No other 
significant conditions were included as contributing to the 
cause death.  Based on the evidence shown above, in June 1985 
the RO denied entitlement to service connection for the cause 
of the veteran's death.

The evidence received subsequent to the June 1985 decision 
includes the veteran's service personnel records, which 
indicate that he served in Company C, 81st Armored 
Reconnaissance Battalion, from May 1955 to October 1956.  He 
was stationed at Fort Hood, Texas, from May 1955 to February 
1956 and at Fort Polk, Louisiana, from February to October 
1956.

An October 1984 hospital summary from the Grant Hospital 
discloses that multiple myeloma had been diagnosed in October 
1980, and that the veteran had been on chemotherapy since 
June 1981.

In her May 1997 claim for Dependency and Indemnity 
Compensation benefits the appellant asserted that the 
veteran's death due to multiple myeloma had been caused by 
his exposure to chemicals or radiation during his 
participation in Exercise Sagebrush in 1955.  She denied that 
he had been exposed to any cancer-causing agent following his 
separation from service.  

In support of her claim the appellant submitted documents 
prepared by the Department of the Army and dated from July to 
December 1955, which she obtained from the National Archives 
and Records Administration, regarding the organization and 
conduction of Exercise Sagebrush.  The documents indicate 
that the purpose of Exercise Sagebrush was to test the Army's 
logistical procedures for atomic fire support, and included 
the use of atomic weapons from the White Sands Proving 
Ground.  The documents do not refer to any participation in 
the operation by Company C, 81st Armored Reconnaissance 
Battalion.

The RO asked the Department of the Army, United States Army 
Medical Command, to research the appropriate records and 
determine whether the veteran had been exposed to radiation 
while in service.  In a November 2000 report a representative 
of the United States Army Center for Health Promotion and 
Preventive Medicine stated that an in-depth investigation of 
the relevant records failed to reveal any evidence that the 
veteran had been occupationally exposed to radiation during 
service.  That determination was made by the United States 
Army Ionizing Radiation Dosimetry Branch, the entity 
responsible for maintaining the historical records of 
occupational radiation exposure.  The determination was based 
on a finding that the veteran had not been enrolled in a 
personnel monitoring program, which indicated that he was not 
likely to have been employed in such a manner to have been 
occupationally exposed to ionizing radiation during service.  
The reporting entity was not able, however, to rule out the 
possibility that undocumented radiation exposure may have 
occurred.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
recently revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  The changes 
in the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO informed the appellant of the evidence needed to 
substantiate her claim in November 1997, January 1998, and 
April 1998.  The RO provided the appellant a statement of the 
case in October 1998 and a supplemental statement of the case 
in October 2001.  In those documents the RO informed the 
appellant of the regulatory requirements for establishing 
service connection for the cause of the veteran's death, and 
provided her the rationale for not awarding service 
connection.  The RO notified the appellant that her case was 
being sent to the Board, and informed her that any additional 
evidence that she had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the appellant of the evidence needed to 
substantiate her claim.

The appellant submitted the veteran's death certificate, and 
the RO obtained the relevant private treatment records and 
the veteran's service medical and personnel records.  The RO 
also requested verification of the veteran's claimed 
radiation exposure from the appropriate source.  The 
appellant has been provided copies of evidence in the claims 
file on multiple occasions.  

In a claim for compensation benefits, the duty to assist 
includes obtaining a medical opinion if VA determines that 
such an opinion is necessary to make a decision on the claim.  
A medical opinion is necessary if the information and 
evidence of record is not sufficient for VA to make a 
decision on the claim, but: (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disorder.  38 U.S.C.A. § 5103A (West Supp. 2001); 
Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Although the evidence indicates that the veteran died from 
multiple myeloma, the claim for service connection for the 
cause of the veteran's death is not supported by any 
probative evidence of a related disease or injury during 
service.  The Board finds, therefore, that the evidence of 
record is sufficient for VA to make a decision on the claim, 
and that a medical opinion regarding a nexus between multiple 
myeloma and an in-service disease or injury is not required.

The Board notes that in accordance with 38 C.F.R. § 3.311(b), 
if it is determined that a veteran who has developed a 
radiogenic disease was exposed to ionizing radiation during 
service, the RO must submit the case to the Under Secretary 
for Benefits for consideration of whether the radiogenic 
disease was, in fact, caused by the in-service radiation 
exposure.  Because the veteran's claimed exposure to 
radiation has not been verified by any source, the Board 
finds that referral of the case to the Under Secretary for 
Benefits is not required.

The appellant has stated that the National Archives denied 
her access to 45 pages of documents pertaining to Exercise 
Sagebrush, and contended that those documents would support 
her assertion that the veteran had been exposed to radiation 
during that exercise.  A representative of the National 
Archives stated in an April 1997 report, however, that access 
had been denied because the documents requested by the 
appellant were protected by the Atomic Energy Act, and that 
release of the additional documents would provide an 
unreasonable risk to common defense and security.  The 
representative also stated that the withheld documents 
pertained to technical details regarding the atomic tests and 
included no information pertaining to individual veterans.  
The Board finds, therefore, that remand of the case to obtain 
additional records from the National Archives is not 
warranted.

The appellant has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

New and Material Evidence

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and to present the reasonable 
possibility of substantiating the claim.  Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156).  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Duty to 
Assist, 66 Fed. Reg. 45,620.  Because the appellant's claim 
was initiated in 1997, her claim will be adjudicated by 
applying the law in effect prior to August 2001.

A decision of the RO became final and was not subject to 
revision on the same factual basis unless a notice of 
disagreement was filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 19.129, 19.192.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The veteran's service personnel records showing his unit and 
location of assignment, the appellant's statements regarding 
his participation in Exercise Sagebrush, the documents 
obtained from the Department of the Army, and the report on 
the veteran's claimed exposure to radiation from the 
Department of the Army are new, in that that information had 
not previously been considered by the decisionmakers.  The 
evidence is also material because it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even though it does 
not support the grant of service connection.  Elkins, 12 Vet. 
App. at 209.  The  Board finds, therefore, that new and 
material evidence has been submitted, and the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service Connection

Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310.  Educational assistance is payable to the surviving 
children or spouses of veterans who die as the result of a 
service-connected disability, or who have a permanent and 
total disability rating.  38 U.S.C.A. § 3500; 38 C.F.R. 
§ 20.3021.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in a radiation-exposed 
veteran in accordance with 38 U.S.C.A. § 1112(c); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, by direct service connection.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. 120 F.3d 1239 (Fed. 
Cir. 1997).  

Certain diseases, including multiple myeloma, shall be 
service-connected if they become manifest in a radiation-
exposed veteran, unless the evidence indicates that the 
disease is due to an intercurrent injury or disease.  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

If a veteran develops a radiogenic disease, including 
multiple myeloma, following his separation from service, and 
the appellant contends that the disease resulted from 
exposure to ionizing radiation during service, an assessment 
will be made as to the size and nature of the radiation dose.  
If it is determined that the veteran was exposed to ionizing 
radiation while in service and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Undersecretary for Benefits 
for a determination on whether the radiogenic disease 
resulted from exposure to ionizing radiation in service.  
38 C.F.R. § 3.311.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Analysis

The Board notes that in the August 1998 rating decision the 
RO found that the claim of entitlement to service connection 
for the cause of the veteran's death was not well grounded.  
The VCAA eliminated the concept of a well-grounded claim and 
is applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  Because the 
appellant appealed the August 1998 decision, that decision 
was not final on the date of enactment of the VCAA and the 
change in the law applies to the appellant's claim.

Since the initiation of her claim, the appellant has provided 
evidence and arguments pertaining to the substantive merits 
of the claim for service connection, not whether the claim 
was well grounded.  In the October 1998 statement of the case 
the RO provided the appellant with the laws and regulations 
pertaining to service connection.  Following enactment of the 
VCAA, the RO undertook the necessary development and in the 
October 2001 supplemental statement of the case adjudicated 
the substantive merits of the claim.  The Board finds, 
therefore, that it can consider the substantive merits of the 
claim for service connection without prejudice to the 
appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The death certificate shows that the veteran died due to 
multiple myeloma.  As an initial matter the Board finds that 
a post-operative left herniorrhaphy did not materially 
contribute to cause the veteran's death.  The Board also 
finds that multiple myeloma did not become manifest during 
service and is not otherwise shown to be related to an in-
service disease or injury to establish direct service 
connection, nor does the appellant so claim.  She asserts 
that the disease that caused the veteran's death, which was 
diagnosed approximately 24 years following his separation 
from service, was caused by his exposure to radiation during 
service.  

Multiple myeloma is one of the diseases shown in 38 C.F.R. 
§ 3.309(d)(2) to which the presumption of service connection 
applies for radiation-exposed veterans.  The evidence does 
not show, however, that the veteran participated in a 
radiation-risk activity as defined in 38 C.F.R. 
§ 3.309(d)(3).  He did not participate onsite in a test 
involving the atmospheric detonation of a nuclear device; he 
was not involved in the occupation of Nagasaki or Hiroshima, 
Japan; and he was not interred as a prisoner of war in Japan 
during World War II.  Although he died of multiple myeloma, 
the cause of the veteran's death may not be presumed to have 
been incurred in service in accordance with 38 C.F.R. 
§ 3.309(d) because he was not a "radiation-exposed 
veteran."

Multiple myeloma is also a radiogenic disease as listed in 
38 C.F.R. § 3.311(b)(2).  In accordance with 38 C.F.R. 
§ 3.311(a), the RO requested a dose estimate from the service 
department.  The service department found, based on research 
of official documents, that the records did not show that the 
veteran had been occupationally exposed to radiation during 
service and that he was not likely to have been employed in 
such a manner to have been occupationally exposed to ionizing 
radiation during service.  Although the service department 
was not able to rule out the possibility that undocumented 
radiation exposure may have occurred, the development 
procedures outlined in 38 C.F.R. § 3.311 require a 
determination that the veteran was, in fact, exposed to 
radiation during service.  38 C.F.R. § 3.311(b).  The 
appellant's assertion that the veteran was exposed to 
radiation during service is not probative because she has no 
first hand knowledge of such exposure.  As previously stated, 
because the service department found that the veteran had not 
been exposed to radiation, the case need not be referred to 
the Under Secretary for Benefits for a determination on 
whether in-service radiation exposure caused the multiple 
myeloma.  Wandel v. West, 11 Vet. App. 200 (1998).

The Board has considered whether service connection for the 
cause of the veteran's death can be presumptively established 
in accordance with 38 U.S.C.A. § 1112(c); in accordance with 
the development procedures outlined in 38 C.F.R. § 3.311; and 
by direct service connection.  Ramey, 9 Vet. App. at 44.  
None of the criteria for establishing service connection is 
met.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Because service connection for the cause of 
the veteran's death has not been established, the appellant 
is not entitled to Dependent's and Survivor's Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to Dependent's and Survivor's Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

